Citation Nr: 1036469	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 27, 2009, for 
the award of service connection for prostate cancer.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2009 rating decision in which the RO, inter alia, 
granted service connection for prostate cancer and assigned an 
initial rating of 100 percent, effective May 27, 2009.  In 
November 2009, the Veteran filed a notice of disagreement (NOD) 
with the assigned effective date.  A statement of the case (SOC) 
was issued in April 2010, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2010.

In September 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, along with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304 (2009).  

In September 2010, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  On May 27, 2009, the RO received the Veteran's original claim 
for service connection for prostate cancer.

3.  The claims file includes no statement or communication from 
the Veteran, prior to May 27, 2009, that constitutes a pending 
claim for service connection for prostate cancer.



CONCLUSION OF LAW

The claim for an effective date earlier than May 27, 2009, for 
the award of service connection for prostate cancer is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In the present appeal, the April 2010 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of compensation.  
The April 2010 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim on 
appeal.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).




II.  Analysis

Generally, the effective date for a grant of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The claims file reflects that the Veteran filed an original claim 
for service connection for prostate cancer, dated on May 27, 
2009.  In an October 2009 rating decision, the RO awarded service 
connection for prostate cancer, assigning an effective date of 
May 27, 2009 (the date of the claim for service connection).  On 
these facts, the Board finds that no earlier effective date is 
assignable.

In his November 2009 NOD, the Veteran argued that he is entitled 
to an earlier effective date for the benefits awarded because he 
filed claims for service connection in the 1980s, in 1999 and in 
2004.  He reiterated this assertion in a February 2010 written 
statement, and in his April 2010 substantive appeal.  

Notwithstanding the Veteran's assertions, the Board finds that a 
thorough review of the claims file reveals no communication 
regarding service connection for prostate cancer prior to his 
claim for service connection received on May 27, 2009.  The Board 
acknowledges that VA must liberally construe all documents filed 
by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
In this case, however, there simply is no document that might be 
construed, even in the broadest sense, as a claim for prostate 
cancer prior to May 27, 2009.  While the Veteran has asserted the 
filing of an earlier claim, he has not produced evidence of such 
a claim.

The Board also points out that there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, VA adjudicators are presumed to have properly 
discharged their official duties by properly handling claims 
submitted by the Veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Statements made by a veteran, 
without more, do not constitute the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption of 
regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 
62, 64 (1992).  Hence, in this case, the Veteran's unsupported 
assertions that he filed earlier claims for service connection in 
the 1980s, in 1999 and in 2004 are insufficient to rebut the 
presumption that VA properly handled all claims filed by the 
Veteran.

The Board notes that the claims file includes VA medical records 
reflecting that the Veteran was treated for a long history of 
impotence in August 1999, that he was noted to have had an 
elevated prostate-specific antigen (PSA) on a routine screen in 
June 2003, and that he was first diagnosed as having prostate 
cancer in April 2004, following a needle biopsy.  However, while 
records of medical treatment may be recognized as constitute an 
informal claim for increase or to reopen a disability 
determination for a disability for which service connection has 
already been established, they cannot constitute an informal 
claim for service connection.  See 38 C.F.R. § 3.157(b).  See 
also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  

In short, the claims file includes no statement or communication 
from the Veteran, prior to May 27, 2009, that constitutes a 
pending claim for service connection for prostate cancer, 
pursuant to which the benefit ultimately awarded could have been 
granted.  

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for prostate cancer earlier than May 27, 2009, is 
assignable, the claim for an earlier effective date must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date earlier than May 27, 2009, for the award of 
service connection for prostate cancer is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


